           Case 3:20-cv-04456-EMC Document 40 Filed 01/31/21 Page 1 of 2




 1   SINGER CASHMAN LLP
       Benjamin L. Singer (Bar. No. 264295)
 2     bsinger@singercashman.com
       Evan N. Budaj (Bar No. 271213)
 3     ebudaj@singercashman.com
 4   505 Montgomery Street, Suite 1100
     San Francisco, CA 94111
 5   Telephone:    (415) 500-6080
     Facsimile:    (415) 500-6080
 6
     Attorneys for Plaintiff Software Research, Inc.
 7
     RYAN R. SMITH (SBN 229323)
 8   rsmith@wsgr.com
     CHRISTOPHER D. MAYS (SBN 266510)
 9   cmays@wsgr.com
     WILSON SONSINI GOODRICH & ROSATI
10   Professional Corporation
     650 Page Mill Road
11   Palo Alto, CA 94304-1050
     Telephone: (650) 493-9300
12   Facsimile: (650) 493-6811
     TALIN GORDNIA (SBN 274213)
13
     tgordnia@wsgr.com
14   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
15   633 West Fifth Street, Suite 1550
     Los Angeles, CA 90071-2027
16   Telephone: (323) 210-2900
     Facsimile: (866) 974-7329
17
     Attorneys for Defendant Qualys, Inc.
18
                                    UNITED STATES DISTRICT COURT
19
20                                NORTHERN DISTRICT OF CALIFORNIA

21                                       SAN FRANCISCO DIVISION

22
     SOFTWARE RESEARCH, INC.,                               CASE NO. 3:20-CV-4456-EMC
23
                    Plaintiff,                              STIPULATION OF DISMISSAL WITH
24                                                          PREJUDICE PURSUANT TO FEDERAL
     v.
25                                                          RULE OF CIVIL PROCEDURE
     QUALYS, INC., and DOES 1 through 10,                   41(A)(1)(A)(II)
26
                    Defendants.                             JURY TRIAL DEMANDED
27
                                                            Date Filed:        July 6, 2020
28                                                          Trial Date:        None set

          STIPULATION OF DISMISSAL WITH PREJUDICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(A)(1)(A)(II)
                                              CASE NO. 3:20-CV-4456-EMC
           Case 3:20-cv-04456-EMC Document 40 Filed 01/31/21 Page 2 of 2




 1          Plaintiff Software Research, Inc. (“SRI”) and Defendant Qualys, Inc. (“Qualys” and, along
 2   with SRI, the “Parties”) have settled all claims in this action, including an agreement that each side

 3   bear its own costs and fees. SRI filed its Complaint on July 6, 2020. D.I. 1. Qualys was served with
 4   the Complaint and summons on or about July 15, 2020. D.I. 11. Qualys appeared in this matter and
 5   answered the Complaint on September 4, 2020. D.I. 14.
 6          In light of their settlement, the Parties hereby stipulate that this lawsuit and all claims therein
 7   be dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with each
 8   side to bear its own costs and fees.
 9                                                     Respectfully submitted,
10
11                                                     SINGER CASHMAN LLP
12    Date: January 29, 2021
                                                       By:     /s/ Evan Budaj
                                                             Benjamin L. Singer
13
                                                             Evan Budaj
14                                                           Attorneys for Plaintiff Software Research, Inc.

15
                                                       WILSON SONSINI GOODRICH & ROSATI
16
      Date: January 29, 2021                           By: /s/ Ryan R. Smith
17
                                                          Ryan R. Smith
18                                                        Christopher C. Mays
                                                          Talin Gordnia
19                                                        Attorneys for Defendant Qualys, Inc.
20
21                                       Attestation Regarding Signatures
                                                         DISTR
                                                  S listed, Iand
                                                              CTon whose behalf the filing is submitted,
22                                             TE
            I, Evan Budaj, attest that all signatories
                                                                        C
                                              TA
                                                                          O




     concur in the filing’s content and have authorized the filing.
                                         S




23
                                                                           U
                                        ED




                                                                            RT




      Date: January 29, 2021                                 TED
                                    UNIT




24
                                                      GRA/s/NEvan Budaj
                                                             Evan Budaj
                                                                                 R NIA




25

26                                                                  . Chen
                                                           ward M
                                    NO




                                                  Judge Ed
                                                                                 FO




27
                                      RT




                                                                             LI




                                             ER
                                        H




                                                                          A




28
                                                  N                          C
                                                                    F
                                                      D IS T IC T O
                                                            R- 1 -
           STIPULATION OF DISMISSAL WITH PREJUDICE PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(A)(1)(A)(II)
                                               CASE NO. 3:20-CV-4456-EMC
